Title: James Madison to Edward Coles, 1 December 1835
From: Madison, James
To: Coles, Edward


                        
                            
                                My dear Sir 
                            
                            
                                
                                    Montpellier
                                
                                 Decr. 1st. 1835—
                            
                        
                        I received a few days ago under a blank cover a copy of Mr. Binney’s Eulogy on Chief Justice Marshall: a slip
                            of paper being inserted; with the printed words "from the select and Common Councils of the City of Philadelphia". As the
                            communication has the appearance of being somewhat circular, it may be a question whether an acknowledgment of the favour
                            be, or be not due or expected. I wish not to be singular, either in giving or withholding an answer. It is not improbable
                            that, some at least will avail themselves of the occasion to express their admiration due both to the Eulogy and to the
                            object of it. Do me the favour to ascertain the course most suitable, and deliver or return the enclosed letter
                            accordingly—I leave the superscription to your pen not knowing the proper one, whether to the mayor, or to the Councils,
                            nor the precise form if to the latter.
                        I can give you no information as to your Virginia friends, later than what you probably will have received
                            from some of them. My own condition is not changed since you witnessed it—Mrs Madison’s the same. We hope you will be
                            able to give a good report of yours and Mrs Coles’—and of the little charmer of both, or rather of all; and to be assured
                            always of our affectionate and best wishes.
                        
                            
                                James Madison
                            
                        
                    